In re Depaula, Mayor Russell “Tippy”;— Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW96 2092; Commission on Ethics for Public Employees, No. 95-128.
Stay order vacated. The case is remanded to the Louisiana Board of Ethics for further proceedings consistent with the views expressed in Georgia Gulf Corp. v. Board of Ethics for Public Employees, 96-C-1907, 5-9-97, 694 So.2d 173.
KIMBALL and JOHNSON, JJ., votes to remand the case to the court of appeal.
VICTORY, J., not on panel.